331 So. 2d 395 (1976)
Simpson L. WRIGHT, Appellant,
v.
Carol T. WRIGHT, Appellee.
No. 75-1273.
District Court of Appeal of Florida, Fourth District.
April 30, 1976.
S. Robert Zimmerman, Pompano Beach, for appellant.
No appearance for appellee.
PER CURIAM.
We have considered appellant's brief and appendix and find that paragraph 3 of the order of June 13, 1975, is erroneous because it purports to find appellant in contempt for failure to make payments due in the future. It may be when the time comes for these payments to be made appellant will be financially unable to do so without being contemptuous. In other words, an adjudication of contempt should relate to past conduct, not prospective conduct.
However, except for paragraph 3, the order is proper. We therefore direct that the order appealed from be modified by deleting paragraph 3 therefrom.
Affirmed as modified.
WALDEN, C.J., and OWEN and DOWNEY, JJ., concur.